Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to reply filed on 4/1/2022. 
Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application CON of PCT/CN2018/102670 08/28/2018; No. CHINA 201710756149.6 08/29/2017 
Restriction
Examiner acknowledges the applicant election of Species A: 1-12,18 and 20 in response to the election/restriction requirement, without traverse.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
All claims are directed to a method, apparatus or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 (herein called the Primary Independent Claim) as the claim that represents the claimed invention for analysis and is similar to independent apparatus Claim 18 and product Claim 20 (herein called Additional Independent Claims).  The Primary Independent Claim recites the limitations of: 
“A resource transfer method, the method being performed by a terminal, a specified application client being installed on the terminal, the method comprising 
storing a graphic code in the specified application client, the graphic code being sent by a specified server via a network connected to the terminal, the graphic code comprising a user identifier used by the specified application client to log in to the specified server, and the graphic code being obtained by the specified server from a third-party server accessed by an interface of the specified server, and  
presenting the stored graphic code in response to detecting a graphic code calling operation.”

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The limitation of at least “a resource method” recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The limitation of at least “graphic code being sent by a specified server via a network connected to the terminal, and via a network connected to the terminal” in the Primary Independent Claim is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The Additional Independent Claims are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. The examiner does not believe there are any elements that recite the additional elements.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, all the independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware and software per se amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, all independent claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, all the claims are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Chen (U.S. Patent US 2018 / 0096416 A) in view of Milo, Miloushev (U.S. Patent 2006/0143350 A1) and Park (U.S. Patent Pub US20090292809A1)  
Re claim 1: Chen discloses: 
A resource transfer method, the method being performed by a terminal, a specified application client being installed on the terminal, the method comprising (see Chen Figure 2, 3, 5)
storing a graphic code in the specified application client, the graphic code being sent by a specified server via a network connected to the terminal, the graphic code comprising a user identifier used by the specified application client to log in to the specified server, and the graphic code being obtained by the specified server from a third-party server accessed by an interface of the specified server, and  (see Chen Figure 2, 3, 5, 14 paragraph 0066, 0069)
presenting the stored graphic code in response to detecting a graphic code calling operation. (see Chen Figure 2, 3, 5 paragraph 0066, 0069)

While examiner believes, Chen teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Milo and Park additionally teaches the limitations of the applicant. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chen by adapting any features of Milo and Park.
Milo more clearly teaches the graphic code and the “state” see Milo Figure 5 and additionally also teaches: 
 A resource transfer method, the method being performed by a terminal, a specified application client being installed on the terminal, the method comprising (see Milo Figure 3,5,6)
storing a graphic code in the specified application client, the graphic code being sent by a specified server via a network connected to the terminal, the graphic code comprising a user identifier used by the specified application client to log in to the specified server, and the graphic code being obtained by the specified server from a third-party server accessed by an interface of the specified server, and  (see Milo Figure 3,5,6)
presenting the stored graphic code in response to detecting a graphic code calling operation. (see Milo Figure 3,5,6,7,10)
Park more clearly teaches the graphic code and the “timestamp” see Park Figure 6 and additionally also teaches: 
A resource transfer method, the method being performed by a terminal, a specified application client being installed on the terminal, the method comprising (see Park Figure 3)
storing a graphic code in the specified application client, the graphic code being sent by a specified server via a network connected to the terminal, the graphic code comprising a user identifier used by the specified application client to log in to the specified server, and the graphic code being obtained by the specified server from a third-party server accessed by an interface of the specified server, and  (see Park Figure 3,4,5,6)
presenting the stored graphic code in response to detecting a graphic code calling operation. (see Park Figure 3,4,5,6)
Re claim 2: see claim 1 + 
wherein before storing the graphic code in the specified application client, the method further comprises:
sending a graphic code request to the specified server through the specified application client via the network connected to the terminal, the graphic code request comprising the user identifier; and (see Chen Figure 2, 3, 5, 14 paragraph 0066, 0069)
receiving, through the specified application client, the graphic code sent by the specified server. (see Chen Figure 2, 3, 5 paragraph 0066, 0069)
Re claim 3: see claim 1 + 
wherein the graphic code further comprises timestamp information that is provided when the graphic code is generated, wherein after storing the graphic code in the specified application client, the method further comprises:  (see Chen Figure 2, 3, 5 paragraph 0031 + Park Figure 6)
deleting the graphic code in response to determining, according to the timestamp information, that a survival duration of the graphic code exceeds a preset duration. (see Chen Figure 2, 3, 5 paragraph 0031, 0066, 0069 + Park Figure 6)
Re claim 4: see claim 1 + 
wherein presenting the stored graphic code further comprises:
presenting the graphic code in response to detecting the graphic code calling operation and at least one of determining that the graphic code is in a valid state.  (see Chen Figure 2, 3, 5 paragraph 0066, 0069 + milo Figure 5)
Re claim 5: see claim 1 + 
wherein presenting the stored graphic code further comprises:
presenting the graphic code in response to detecting the graphic code calling operation and determining that the terminal is not currently connected to the network.  (see Chen Figure 2, 3, 5 paragraph 0066, 0069 + milo Figure 5)
Re claim 6: see claim 1 + 
A resource transfer method, the method being performed by a specified server, the method comprising: 
sending a graphic code request to a third-party server, the graphic code request comprising a user identifier used by a specified application client on a terminal to log in to the specified server; receiving a graphic code comprising the user identifier, the graphic code having been generated by the third-party server according to the graphic code request; and sending the graphic code to the terminal.  (see Chen Figure 2, 3, 5 paragraph 0066, 0069)
Re claim 7: see claim 1 + 
wherein sending the graphic code request to the third-party server comprises: sending the graphic code request to the third-party server in response to receiving a graphic code request sent by the terminal. (see Chen Figure 2, 3, 5 paragraph 0066, 0069)
Re claim 8: see claim 1 + 
wherein sending the graphic code request to the third-party server comprises: sending the graphic code request to the third-party server in response to determining that a graphic code delivery record does not comprise the graphic code corresponding to the user (see Chen Figure 2, 3, 5 paragraph 0066, 0069)
Re claim 9: see claim 1 + 
further comprising: receiving a resource transfer request sent by the third-party server, the resource transfer request comprising the user identifier and a specified quantity, and the resource transfer request being triggered by the graphic code being presented by the terminal; and transferring the specified quantity of resources from a specified account to a third-party account of the third-party server.  (see Chen Figure 2, 3, 5 paragraph 0066, 0069)
Re claim 10: see claim 1 + 
wherein after transferring the specified quantity of resources from the specified account to the third-party account of the third-party server, the method further comprises: transferring the specified quantity of resources from the user account to the specified account in response to a quantity of remaining resources in a user account corresponding to the user identifier being equal or greater than the specified quantity.  (see Chen Figure 2, 3, 5 paragraph 0066, 0069)
Re claim 11: see claim 1 + 
wherein after transferring the specified quantity of resources from the specified account to the third-party account of the third-party server, the method further comprises: setting a state of the graphic code corresponding to the user identifier in a graphic code delivery record to an invalid state in response to a quantity of remaining resources in the user account being less than the specified quantity.  (see Chen Figure 2, 3, 5 paragraph 0066, 0069)
Re claim 12: see claim 1 +
wherein after transferring the specified quantity of resources from the specified account to the third-party account of the third-party server, the method further comprises: transferring the specified quantity of resources from the user account to the specified account and recovering the state of the graphic code corresponding to the user identifier to a valid state in response to the quantity of remaining resources in the user account being equal or greater than the specified quantity.   (see Chen Figure 2, 3, 5 paragraph 0066, 0069)
Re claim 18: see claims above +
A resource transfer apparatus, comprising: at least one memory; and at least one processor; wherein the at least one memory stores instructions that, when executed by the at least one processor, cause the at least one processor to: receive a graphic code request sent by a specified server, the graphic code request carrying a user identifier used by a specified application client on a terminal to log in to the specified server; generate a graphic code comprising the user identifier according to the user identifier; and send the graphic code to the specified server and perform resource transfer processing when receiving a processing request carrying the user identifier.  (see Chen Figure 2, 3, 5 paragraph 0066, 0069)
Re claim 20: see claims above +
A non-transitory computer readable medium including instructions stored thereon that, when executed by a processor, cause the processor to perform a method comprising: sending a graphic code request to a third-party server, the graphic code request comprising a user identifier used by a specified application client on a terminal to log in to the specified server; -7-Restriction Requirement dated February 28, 2022App. No. 16/670,549 receiving a graphic code comprising the user identifier, the graphic code having been generated by the third-party server according to the graphic code request; and sending the graphic code to the terminal.  (see Chen Figure 2, 3, 5 paragraph 0066, 0069)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698